Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 10/21/2021 has been entered
Claims 1, 5, 7, 21-22, and 24-37 are rejected.
Claims 2-4, 6, and 8-20 are canceled.
Claim 23 is objected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 26-31, 34-37 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US 2020/0169986) in view of Chou (US 2010/0271175).

Regarding Claim 1, Lee teaches a carrier selection method comprising: 

selecting a carrier from the plurality of carriers according to the CBRs of the plurality of carriers (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee does not explicitly teach the below limitations:
(selecting), when a location of a terminal device moves from a first zone to a second zone, (a carrier from the plurality of carriers according to the CBRs of the plurality of carriers).  
However Chou teaches the below limitation:
(selecting), when a location of a terminal device moves from a first zone to a second zone, (a carrier from the plurality of carriers according to the CBRs of the plurality of carriers) (Chou, paragraph 24, when the MS moves into a coverage area of a different BS, the MS can arbitrarily pick one of the fully configured carriers among the available fully configured carriers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by adding carrier reselection when entering a new area as taught by Chou.    Because Lee and Chou teach resource reselection, and specifically Chou teaches carrier reselection when entering a 

Regarding Claim 5, Lee and Chou further teach wherein selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers comprises selecting the carrier having a smallest CBR as a to-be-used carrier from the plurality of carriers according to the CBRs of the plurality of carriers (Lee, paragraph 170, if the UE cannot find a carrier of which CBR value is below threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold, in this case the carrier with smallest CBR is selected, support in provisional 62/536,977, page 43 last paragraph).

Regarding Claim 7, Lee and Chou further teach wherein a CBR of each of the plurality of carriers is a CBR of a resource pool used by the terminal device on the carrier (Lee, paragraph 168, the network may indicate CBR level of a particular carrier or a particular resource pool, support in provisional 62/536,977, page 43, third and fourth bullets).   

Regarding Claim 26, Lee and Chou further teach wherein the method is performed by the terminal device, and obtaining CBRs of the plurality of candidate carriers comprises (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to 
 measuring, by the terminal device, the CBRs of the plurality of carriers, to obtain the CBRs of the plurality of carriers (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”).

Regarding Claim 27, Lee and Chou further teach wherein the method is performed by the terminal device (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph), and obtaining CBRs of the plurality of carriers comprises:
Receiving, by the terminal device, a broadcast message sent by a network device, wherein the broadcast message carries the CBRs of the plurality of carriers (Lee, paragraph 176, the UE may receive a CBR value for each carrier from the network, support in provisional 62/536,977, page 43 second from last paragraph, and page 44 step 2).    

Regarding Claim 28, Lee and Chou further teach wherein the method is performed by a network device (Chou, paragraph 24, if the MS is part of the same PGID support by the BS covering the area into which the MS moved, then the MS can stay associated with the same carrier and wait for a corresponding paging message, also a UE 
 Receiving, by the network device, the CBRs of the plurality of carriers that are reported by the terminal device (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”).

Regarding Claim 29, Lee and Chou further teach wherein a resource pool used by the terminal device on the carrier is a resource pool that corresponds to a zone of the terminal device and that is in a plurality of resource pools, and there are correspondences between the plurality of resource pools and a plurality of zones (Lee, paragraph 73, if mapping between the zones and V2X sidelink resource pools is configured, then the UE selects V2X sidelink resource pool based on the zone UE is located in, support in provisional 62/536,977, page 5, first paragraph).    

Regarding Claim 30, Lee teaches a communications device comprising memory storing program code that, when executed by one or more processors, causes the communications device to perform operations comprising (Lee, Fig 9, paragraph 221, a UE 900 includes a processor 901, a memory 902, and a transceiver 903, the memory 902 is coupled to the processor 901, and stores a variety of information for driving the processor 901, support in provision 62/536,977, page 47 last paragraph): 

select a carrier from the plurality of carriers according to the CBRs of the plurality of carriers (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee does not explicitly teach the below limitations:
(When a terminal device moves from a first zone to a second zone), select a carrier from the plurality of carriers according to the CBRs of the plurality of carriers.  
However Chou teaches the below limitation:
(When a terminal device moves from a first zone to a second zone), select a carrier from the plurality of carriers according to the CBRs of the plurality of carriers (Chou, paragraph 24, when the MS moves into a coverage area of a different BS, the MS can arbitrarily pick one of the fully configured carriers among the available fully configured carriers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by adding carrier reselection when entering a new area as taught by Chou.    Because Lee and Chou teach resource reselection, and specifically Chou teaches carrier reselection when entering a 

Regarding Claim 31, Lee and Chou further teach wherein selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers comprises:
 selecting a carrier having a smallest CBR as a to-be-used carrier from the plurality of carriers according to the CBRs of the plurality of carriers (Lee, paragraph 170, if the UE cannot find a carrier of which CBR value is below threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold, in this case the carrier with smallest CBR is selected, support in provisional 62/536,977, page 43 last paragraph).

Regarding Claim 34, Lee and Chou further teach wherein the operations are performed by the terminal device, and obtaining CBRs of the plurality of candidate carriers comprises (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”):
 measuring, by the terminal device, the CBRs of the plurality of carriers, to obtain the CBRs of the plurality of carriers (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”).

Regarding Claim 35, Lee and Chou further teach wherein the communication device is the terminal device (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph), and wherein obtaining CBRs of the plurality of carriers comprises:
Receiving, by the terminal device, a broadcast message sent by a network device, wherein the broadcast message carries the CBRs of the plurality of carriers (Lee, paragraph 176, the UE may receive a CBR value for each carrier from the network, support in provisional 62/536,977, page 43 second from last paragraph, and page 44 step 2).    

Regarding Claim 36, Lee and Chou further teach wherein the method is performed by a network device (Chou, paragraph 24, if the MS is part of the same PGID support by the BS covering the area into which the MS moved, then the MS can stay associated with the same carrier and wait for a corresponding paging message, also a UE could be considered a network device), and wherein obtaining CBRs of the plurality of carriers comprises:
 Receiving, by the network device, the CBRs of the plurality of carriers that are reported by the terminal device (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”).

Regarding Claim 37, Lee and Chou further teach wherein a CBR of each of the plurality of carriers is a CBR of a resource pool used by the terminal device on the carrier (Lee, paragraph 168, the network may indicate CBR level of a particular carrier or a particular resource pool, support in provisional 62/536,977, page 43, third and fourth bullets).   

Claims 21-22 and 32 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US 2020/0169986) and Chou (US 2010/0271175), and further in view of Zhang (US 2020/0314803).

Regarding Claim 21, Lee and Chou teach all the limitations of parent claim 1, but do not explicitly teach further comprising performing filtering processing on the CBRs of the plurality of carriers to obtain CBRs of the plurality of carriers after filtering, wherein selecting the carrier from the plurality of carriers comprises selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers that are obtained after filtering.
However Zhang teaches further comprising performing filtering processing on the CBRs of the plurality of carriers to obtain CBRs of the plurality of carriers after filtering, wherein selecting the carrier from the plurality of carriers comprises selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers that are obtained after filtering (Zhang, paragraph 30, the higher layer of the UE 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Chou by adding filtering CBRs as taught by Zhang.    Because Lee, Chou, and Zhang teach resource selection, and specifically Zhang teaches filtering CBRs for the benefit of the analogous art of selecting resources in V2X (Zhang, paragraph 2).

Regarding Claim 22, Lee, Chou, and Zhang further teach wherein performing filtering processing on the CBRs of the plurality of carriers comprises performing smooth filtering on the CBRs of the plurality of carriers (Zhang, paragraph 30, the higher layer of the UE performs smooth filtering for the CRB measurement result reported by the physical layer of the UE, and obtains a current CBR value).   

Regarding Claim 32, Lee and Chou teach all the limitations of parent claim 1, but do not explicitly teach the operations further comprising performing filtering processing on the CBRs of the plurality of carriers to obtain CBRs of the plurality of carriers after filtering, wherein selecting the carrier from the plurality of carriers comprises selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers that are obtained after filtering.
However Zhang teaches further comprising performing filtering processing on the CBRs of the plurality of carriers to obtain CBRs of the plurality of carriers after 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Chou by adding filtering CBRs as taught by Zhang.    Because Lee, Chou, and Zhang teach resource selection, and specifically Zhang teaches filtering CBRs for the benefit of the analogous art of selecting resources in V2X (Zhang, paragraph 2).

Claims 24-25 and 33 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US 2020/0169986) and Chou (US 2010/0271175), and further in view of Wang (US 2019/0208441).

Regarding Claim 24, Lee and Chou further teach wherein selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers comprises:
When the location of the terminal device moves from the first zone to the second zone (Chou, paragraph 24, when the MS moves into a coverage area of a different BS, the MS can arbitrarily pick one of the fully configured carriers among the available fully configured carriers);

Lee and Chou do not explicitly teach the below limitations:
(When the location of the terminal device moves from the first zone to the second zone), determining whether a CBR of a first carrier exceeds a threshold, wherein the first carrier is a carrier used in current data transmission; and
Based on a determination that the CBR of the first carrier exceeds the threshold, (selecting a carrier from the plurality of carriers according to the CBRs of the plurality of carriers).
However Wang teaches the below limitations:
(When the location of the terminal device moves from the first zone to the second zone), determining whether a CBR of a first carrier exceeds a threshold, wherein the first carrier is a carrier used in current data transmission (Wang, paragraph 74, if a channel busy ratio is higher than a fourth threshold, then determine to select resources); and
Based on a determination that the CBR of the first carrier exceeds the threshold, (selecting a carrier from the plurality of carriers according to the CBRs of the plurality of carriers) (Wang, paragraph 74, if a channel busy ratio is higher than a fourth threshold, then determine to select resources);


Regarding Claim 25, Lee, Chou, and Wang further teach wherein the plurality of carriers comprise the first carrier (Chou, paragraph 24, when the MS moves into a coverage area of a different BS, the MS can arbitrarily pick one of the fully configured carriers among the available fully configured carriers, it is interpreted that current carrier may be one of the carriers that may be selected, in this case selected to be continued to be used).

Regarding Claim 33, Lee and Chou further teach wherein selecting the carrier from the plurality of carriers according to the CBRs of the plurality of carriers comprises:
When a location of the terminal device moves from the first zone to the second zone (Chou, paragraph 24, when the MS moves into a coverage area of a different BS, the MS can arbitrarily pick one of the fully configured carriers among the available fully configured carriers);
Selecting a carrier from the plurality of carriers according to the CBRs of the plurality of carriers (Lee, paragraph 169, the UE may (randomly) select one or more 
Lee and Chou do not explicitly teach the below limitations:
(When a location of the terminal device moves from the first zone to the second zone), determining whether a CBR of a first carrier exceeds a threshold, wherein the first carrier is a carrier used in current data transmission; and
If the CBR of the first carrier exceeds the threshold, (selecting a carrier from the plurality of carriers according to the CBRs of the plurality of carriers).
However Wang teaches the below limitations:
(When the location of the terminal device moves from the first zone to the second zone), determining whether a CBR of a first carrier exceeds a threshold, wherein the first carrier is a carrier used in current data transmission (Wang, paragraph 74, if a channel busy ratio is higher than a fourth threshold, then determine to select resources); and
If the CBR of the first carrier exceeds the threshold, (selecting a carrier from the plurality of carriers according to the CBRs of the plurality of carriers) (Wang, paragraph 74, if a channel busy ratio is higher than a fourth threshold, then determine to select resources);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Chou by adding carrier reselection when CBR meets a threshold as taught by Wang.    Because Lee, Chou, and Wang teach resource selection, and specifically Wang teaches carrier .

Allowable Subject Matter
Claim(s) 23 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification and the applicant’s argument(s) filed on 10/21/21, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination the unique equation of claim 23 for finding a CBR of each of the plurality of carriers after smooth filtering.  Claim(s) 23 is objected to be allowed because of the combination of other limitation(s) and the limitation listed above.

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used.  Please see updated rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lee (US 2018/0049084) 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412